IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1705-10


BRANDON MOORE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

BRAZOS COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 68.5 because the
petition exceeds 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed in the
Court of Criminal Appeals within thirty days after the date of this order.
Filed: April 20, 2011
Do Not Publish